             Case 1:20-mc-91621 Document 1 Filed 11/16/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 Ruth Apple,
                               Plaintiffs,

 v.                                                       Civil Action No. 1:20-mc-91621

 CSAA General Insurance Company dba AAA                   Pending in the District of Nevada,
 Insurance; CSAA Insurance Exchange dba AAA               Case No. 2:19-cv-01093-RFB-DJA
 Insurance; and Maribel Leyva; DOES 1 – 20,
 inclusive,

                               Defendants.

               NON-PARTY DANE STREET, LLC’S EMERGENCY MOTION
                       TO QUASH DEPOSITION SUBPOENA

       Non-Party Dane Street, LLC (the “Company or “Dane Street”), hereby moves pursuant to

Fed. R. Civ. P. 45(d)(3), to quash a deposition subpoena served on it by Plaintiff Ruth Apple on

November 9, 2020 and which commands Dane Street to produce one or more witnesses pursuant

Fed. R. Civ. P. 30(b)(6) to testify regarding a total of 38 topics. The deposition is scheduled for

November 17, 2020 at 9:00 a.m. PST / 12:00 p.m. EST. Plaintiff’s subpoena fails to provide Dane

Street with a reasonable amount of time to comply given the numerous and breadth of the topics.

Further, Plaintiff’s subpoena would impose an undue burden on Dane Street because Plaintiff is

seeking discovery that exceeds the scope of what the District of Nevada has permitted in the case,

and the information sought can be more easily obtained from some other source that is more

convenient, less burdensome, or less expensive—namely, the Defendants. In addition, the

subpoena must be quashed because it seeks irrelevant and duplicative information, and “disclosure

[of] an unretained expert’s opinion or information that does not describe specific occurrences in

dispute and results from the expert's study that was not requested by a party.” Fed. R. Civ. P.

45(d)(3)(B)(ii). As a result, Dane Street respectfully request that the subpoena be quashed.
             Case 1:20-mc-91621 Document 1 Filed 11/16/20 Page 2 of 3




            CERTIFICATE PURSUANT TO LOCAL RULE 7.1(a)(2) AND 37.1

       Dane Street, LLC hereby certifies that on October 12, 2020 and November 6, 2020, one of

their counsel, Joshua Sliker, conferred with Counsel for Plaintiff, in an effort to resolve or narrow

the issues in dispute, but was unable to resolve or narrow the issues in dispute.

                                              Respectfully submitted,

                                              DANE STREET, LLC

                                              By their attorney,

                                              /s/ Matthew C. Chambers
                                              Matthew C. Chambers (BBO No. 703285)
                                              JACKSON LEWIS P.C.
                                              75 Park Plaza
                                              Boston, MA 02116
                                              (617) 367-0025

                                              Joshua A. Sliker (Pro Hac Vice pending)
                                              JACKSON LEWIS P.C.
                                              300 S. Fourth Street, Ste. 300
                                              Las Vegas, NV 89101
                                              (702) 921-2460




                                                 2
                Case 1:20-mc-91621 Document 1 Filed 11/16/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        This hereby certifies that on this 16th day of November 2020, this document, filed through
the ECF system, will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF), and paper copies will be sent to those indicated as non-registered
participants, including Counsel for Plaintiff and Defendants in this matter, via electronic and first-
class mail:

James D. Urrutia
Mainor Wirth, LLP
6018 S. Fort Apache Road
Suite 150
Las Vegas, NV 89148
James@mwinjury.com

Jonathan W. Carlson
McCormick, Barstow, Sheppard, Wayte & Carruth, LLP
8337 W. Sunset Road
Suite 350
Las Vegas, NV 89113
Jonathan.carlson@mccormickbarstow.com




                                                      /s/ Matthew C. Chambers
                                                      Jackson Lewis P.C.


4816-2657-8130, v. 1




                                                  3
